Citation Nr: 1820578	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-27 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for thoracolumbar spondylosis with dextroscoliosis in the mid thoracic region (thoracolumbar spine disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in July 2016, at which time it was remanded for further development.  With regard to the claim of service connection for posttraumatic stress disorder (PTSD), the RO issued a rating decision in December 2015 that denied service connection for PTSD.  The Veteran's notice of disagreement with that determination was received at the RO in January 2016.  Upon remand, a statement of the case was issued in May 2017.  The Veteran did not perfect an appeal for PTSD.  As such, that claim is not on appeal before the Board.  See 38 C.F.R. § 20.202.

As the requested development has been completed, no further action to ensure substantial compliance with the remand directive is required.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The weight of the competent evidence is against a finding that a thoracolumbar spine disability manifested during service or is otherwise related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for an award of service connection for a thoracolumbar spine disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

This matter was filed as a "Fully Developed Claim" (FDC) pursuant to VA's program to expedite claims.  The notice that accompanies the FDC form satisfies VA's duty to notify.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded VA examinations in September 2012 and November 2016.  Given the foregoing, the Board will proceed to the merits of the appeal.

Service Connection for a Thoracolumbar Spine Disability

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as arthritis, if the disease becomes manifest to a compensable degree within one year after service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The Veteran contends that his thoracolumbar spine disability is due to an accident he had while in-service.

Service treatment records reflect that a normal spine and other musculoskeletal were found and there were no reports of back problems upon entrance examination and report of medical history in June 1976.  In January 1977, the Veteran complained of lower back pain that started while he was playing with a dog.  He was assessed with a muscle strain.  The pain remained unresolved and he went for a follow-up four days later.  He was assessed with was spasm and x-rays were negative.  In June 1978, another back x-ray was obtained for lower back pain due to a past car accident.  The results were negative.  In May 1979, the Veteran was involved in a truck accident.  He was treated for an injury to his right shoulder and pain.  Two days later, the Veteran reported continued shoulder pain at a follow-up appointment, but no back pain, or other pain, was noted.  In a report of medical history in June 1979, he reported that he had recurrent back pain.  He was found to have a normal spine and other musculoskeletal at his separation examination in June 1979.  8/2/2012 STR, at 8-9, 19-20, 23-26, 38-39, 53-55, 68.

Private medical records show that the Veteran completed a medical history questionnaire in January 2007.  On the questionnaire, the Veteran was asked whether his back pain was caused by an injury or activity, and specifically, whether it was caused by:  "strain" "injury" "fall" "auto accident" "work-related," or "none of these."  The Veteran checked the box corresponding to "none of these."  In May 2012, he again sought treatment for back pain.  He reported that he was unable to perform his maintenance work or farm work as a result of his back pain.  6/13/2012 Medical Treatment Record-Non-Government Facility, at 49-50, 60-63.

In a September 2012 VA examination, the Veteran reported that he was pushed out of a military truck in 1977 that caused lower back discomfort.  He did not complain of it at the time of the event.  He indicated that he experienced back stiffness and soreness the next day and was seen in the outpatient clinic.  Based upon x-rays taken at examination, he was diagnosed with thoracolumbar spondylosis with dextroscoliosis in the mid thoracic region as well as minimal degenerative disc disease in the lower thoracic levels and mild degenerative changes of the facet joints in the lower lumbar levels.  The examiner determined that the thoracolumbar spine disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Service treatment records were reviewed, including the treatment for back pain in January 1977, but as noted above, this pain was not associated with a truck accident.  The January 1977 evaluation was for muscle strain/spasm and a June 1978 lumbar spine x-ray was reported as negative.  It was also noted that since discharge, the Veteran worked in jobs that required heavy physical labor for approximately twenty years.  The examiner opined that his current spine complaints and abnormal x-ray findings were consistent with degenerative changes due to age and were not a direct result of a spine injury sustained while in military service.  9/17/2012 VA Examination.

In his notice of disagreement and substantive appeal, the Veteran asserted that the only injury to his back was the fall from a truck while on active duty.  He also indicated that his jobs did not require heavy physical labor or lifting.  He stated heavy lifting was done by cranes and fork lifts.  11/19/2012 Notice of Disagreement; 7/24/2014 VA 9 Appeal to Board of Appeals.

The Veteran was afforded another VA examination in November 2016.  
He reported constant back pain.  He also reported that he had a desk job for the previous nine years.  Prior to that, he was a maintenance man, corrections officer, and a truck driver for twenty-five years.  Per x-rays, his thoracolumbar spondylosis with dextroscoliosis had progressed to degenerative disc disease (DDD) of the lumbar and thoracic spine.  

After examination and review of medical records, including radiology reports, the examiner determined that the thoracolumbar spine disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Although the Veteran reported that he fell of a truck and was seen in the clinic the next day in 1977, the only documented back pain for one day started while he was playing with a dog.  There was no mention of falling off a truck.  The examiner conveyed that they could not comment on how the injury occurred without speculating.  However, the exact event of the injury was not important as the diagnosis of muscle strain/spasm.  The muscle strain/spasm was an acute injury that only affected the muscles in the paraspinal area and would have resolved over time.  These types of muscle strains/spasms did not affect the skeletal structures underneath them and did not precipitate the development of DDD (spondylosis or arthritis) per Harrison's Online Principles of Internal Medicine.  11/22/2016 C&P Examination.

The November 2016 examiner also observed that two lumbar spine x-rays, in January 1977 and June 1978, were negative.  If the 1977 injury diagnosed at muscle/strain spasm was more than just that, the lumbar spine x-ray in 1978 would have revealed such changes likely as mild or early DDD as it was 1.5 years after the first injury, especially with the continued duties of a soldier.  According to Harrison's Online Principles of Internal Medicine, DDD is a progressive disease that occurs over time.  The examiner also noted that the Veteran reported recurrent back pain at his separation examination in June 1979.  No defects were noted, so the examiner opined that lower back pain was not present at the time of discharge.  The examiner further opined that the Veteran's military service, farm work after the military, his jobs doing maintenance, and boiler operator had no effect on his current back pain as he had never done any heavy labor.  He separated from military in 1979 and did not seek medical treatment until 2007.  His age in 2012 was fifty-six and, per medical literature, spondylosis is the beginning of DDD and Harrison's Online Principles of Internal Medicine documents that DDD typically begins in the fourth and fifth decades of life.  11/22/2016 C&P Examination.

The Board finds that a current thoracolumbar spine disability has been established.  Indeed, he was diagnosed in the September 2012 and November 2016 VA examinations.

As noted above, an in-service incident is shown in 1977 via the service treatment records.  The Board finds that the evidence establishes the first two elements of service connection.  Therefore, the question remaining for consideration is whether the current diagnosis is related to active service.

Thus, it must be determined whether the current disability is linked to the in-service incident and treatment, either by medical nexus opinion or by continuity of symptomatology.

As explained below, the Board finds the medical evidence is against such a nexus in this case.

The September 2012 VA examiner gave a negative nexus opinion and deemed the Veteran's disability as due to age.  The November 2016 examiner also determined that his thoracolumbar spine disability was not due to active military.  Further, it was not chronic, but due to the natural progression of age.  The Board deems the 2016 VA opinion as highly probative and deserving of significant weight.  In this regard, the Board notes the examiner performed a physical examination, recorded and reviewed the pertinent medical history, reviewed diagnostic testing (x-rays), and provided a clear and succinct opinion.  Moreover, no other competent medical evidence refutes that opinion.  Thus, the Board finds the probative competent medical evidence, when viewed against other competent evidence of record, does not show a causal connection between the current disability and the Veteran's service, to include the 1977 incident.

In the present case, the also Board finds that the weight of the evidence is against a finding of continuity of symptomatology from service to the present.

In this case, while the Veteran reported back pain in-service, the Board finds the totality of the evidence does not support a finding of continuity of symptomatology.  Indeed, the Board finds that several factors weigh against a finding of continuity.  First, service treatment records reflect a negative x-ray taken in June 1978 and a normal clinical evaluation of the spine upon separation from service.  Next, the Veteran's first recorded complaint of back pain after service was in 2007, which was is a gap twenty-eight years after separation.  Additionally, after a review by competent medical professionals, such as the September 2012 and November 2016 VA examiners, they found that service treatment records did not provide relevant evidence to support his current thoracolumbar spine disability, but rather, that his disability was due to the aging process.  The passage of many years between the Veteran's separation from active service and diagnosis or documented treatment, while not dispositive by itself, may be considered as a factor against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, here, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As noted above, the Board finds multiple pieces of evidence to be probative and weigh against a finding of continuity.  These included the many years between separation and disability, in addition to the negative x-ray findings in June 1978 and normal separation examination.

The Board acknowledges the lay statements of the Veteran regarding his symptoms since service.  However, in this regard, lay witnesses are competent to opine as to some matters of etiology, and the Board must determine on a case-by-case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the claimed disability involves internal medical processes that extend beyond immediately observable cause-and-effect relationships that are of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  As such, the Veteran's statements regarding etiology are not competent and entitled to no weight in this regard.  Thus, the lay statements as to etiology in this case cannot serve to enable an award of service connection here.  Regarding the competent lay statements as to continuing symptoms, the Board acknowledges them, but finds the competent medical evidence of record, to include the 2012 and 2016 VA examination reports, outweighs such evidence.  The reasons for the weight given to these reports were previously explained.

Additionally, the evidence does not demonstrate that the DDD/DJD of the spine manifested to the requisite degree within one year of service separation.  Accordingly, the chronic disease presumptive provisions do not apply in this case.  38 C.F.R. § 3.307.

For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107(b).


ORDER

Service connection for thoracolumbar spondylosis with dextroscoliosis in the mid thoracic region (thoracolumbar spine disability) is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


